67 F.3d 307
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Armando Naranjo LEYVA, Petitioner-Appellant,v.Patrick W. KEOHANE, Warden, Respondent-Appellee.
No. 95-55359.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 18, 1995.*Decided Sept. 29, 1995.

Before:  BROWNING, GOODWIN, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Armando Naranjo Leyva appeals pro se the district court's denial of his 28 U.S.C. Sec. 2241 petition challenging his civil immigration detention as an excludable criminal alien and seeking his release from federal prison and voluntary deportation to Cuba.  We affirm for the reasons stated by the magistrate judge in its Report and Recommendations, which were adopted by full by the district court in the order filed on February 2, 1995.  See Barrera-Echavarria v. Rison, 44 F.3d 1441 (9th Cir.1995) (en banc);  petition for cert. filed, No. 95-5309 (U.S. July 12, 1995).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3